Citation Nr: 0011586	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  98-04 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for immersion syndrome 
of the right foot, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for immersion syndrome 
of the left foot, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant served on active duty from January 1951 to 
March 1954.

The instant appeal arose from a June 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Jackson, Mississippi, which denied a claim for a rating in 
excess of 10 percent for immersion syndrome of the feet.  By 
rating decision dated in March 1998, a separate 10 percent 
rating was awarded for each foot.  Since this claim has not 
been withdrawn, an increased rating above 10 percent for each 
foot remains at issue on appeal.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (a claim remains in controversy where less 
than the maximum available benefits are awarded).

This case was remanded by the Board of Veterans' Appeals 
(Board) in December 1999 in order to afford the veteran the 
opportunity to appear at a hearing before a member of the 
Board sitting at the RO.  However, in a written statement 
thereafter associated with the claims folder, the veteran 
stated that he did not want a hearing before the Board.  
Thus, the Board deems that his hearing request has been 
withdrawn.  38 C.F.R. § 20.704(e) (1999).


REMAND

The veteran contends that his service-connected immersion 
syndrome of the feet is more severe than the current 
disability evaluations suggest; therefore, he believes 
increased ratings are warranted.

The Board finds that the veteran's claims are well-grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Thus, 
the VA has a duty to assist the veteran in the development of 
all facts pertinent to his claims.  38 U.S.C.A. § 5107(a) 
(West 1991).  This includes the duty to obtain VA 
examinations which provide an adequate basis upon which to 
determine entitlement to the benefits sought on appeal.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).

In light of recent revisions to the rating criteria 
pertaining to cold injury residuals, the Board finds that 
another VA examination is necessary to accurately evaluate 
the veteran's claims.  38 C.F.R. § 4.104, Diagnostic Code 
7122 (1999) (effective January 12, 1998).

The appellant is hereby notified of 38 C.F.R. § 3.655, which 
requires the dismissal of a claim for an increased rating 
where the appellant fails to report for a scheduled 
examination deemed to be necessary by VA.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should request the veteran to 
provide information regarding any 
evidence of current or past treatment for 
his service-connected immersion syndrome 
of the feet that has not already been 
made part of the record, and should 
assist him in obtaining such evidence 
following the procedures set forth in 38 
C.F.R. § 3.159 (1999).  In particular, 
pertinent VA treatment records dated 
since April 1997 should be developed.  
Any such records should then be 
associated with the VA claims folder.

2.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the current severity of his 
service-connected immersion syndrome of 
the feet.  The claims file should be made 
available and reviewed by the examiner in 
connection with the examination.  All 
indicated special tests and studies 
should be accomplished.  In particular, 
as to each foot, the examiner is 
requested to indicate whether the veteran 
has (1) tissue loss, (2) nail 
abnormalities, (3) color changes, (4) 
locally impaired sensation, (5) 
hyperhidrosis, and/or (6) X-ray 
abnormalities as a result of his service-
connected immersion syndrome.  The 
examiner should also indicate whether the 
manifestations of the veteran's bilateral 
service-connected immersion syndrome are 
best described as "mild symptoms" or 
"persistent moderate swelling, 
tenderness, redness, etc."  If feasible, 
those manifestations referable to co-
existent nonservice-connected vascular or 
neurological disabilities should be 
dissociated from service-connected 
immersion syndrome of the feet.  If not 
feasible, this fact should be noted.

3.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  The increased rating 
claims for immersion syndrome of the feet 
should be considered under both the old 
and the new rating criteria.  38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (1999 & 
1996), and the RO should determine 
whether the intervening change is more 
favorable to the veteran.  VAOPGCPREC 3-
00 (April 10, 2000).  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case.  The veteran and 
his representative should then be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




